 AMF WHEEL GOODS DIVISIONAMF Wheel Goods Division, a Division of AMFIncorporated and Kenneth D. Schwartz'United Employees Union #1 and Kenneth D.Schwartz. Cases 14-CA-12775 and 14-CB-4570January 10, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEUpon charges which were filed by Kenneth D.Schwartz on June 21 and July 10, 1979,2 and served onthe above-named Union and Employer, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 14, issued a consoli-dated complaint on July 17, alleging that the Unionand the Employer violated Section 8(b)(1)(A) and(b)2) and Section 8(a)3) and (1) of the Act, respec-tively. Copies of the charges, complaint, and notice ofhearing were duly served on the parties. Respondentsfiled answers to the complaint denying the commis-sion of unfair labor practices and requesting that thecomplaint be dismissed.On August 13 and 15, Respondents, the ChargingParty, and the General Counsel entered into astipulation of facts and filed a motion to transfer thisproceeding directly to the Board. All parties to thestipulation waived the usual proceedings before anadministrative law judge, agreed that the charges,complaint, and answers, in addition to the stipulationof facts, would constitute the entire record herein, andrequested the Board to make findings of fact andconclusions of law and to issue the appropriateDecision and Order. On September 17, the Boardissued an order which transferred the proceeding tothe Board, approved the stipulation of facts, and set adate for the filing of briefs. Thereafter, the parties filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record asstipulated by the parties and the briefs and makes thefollowing:Herein called the Charging Party or Schwartz.'All dates below refer to 1979 unless otherwise indicated.During the preceding 16 years. the employees were represented by a localof the International Association of Machinists & Aerospace Workers, hereincalled the IAM.Arn. 3 provides in pertinent part as follows:247 NLRB No. 45FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERThe Employer, an Illinois corporation with its officeand place of business in Olney, Illinois, annuallymanufactures, sells, and ships products valued inexcess of $50,000 to points outside the State of Illinois.The Employer admits, and we find, that it is and hasbeen at all times material herein an employer engagedin commerce within the meaning of Section 2(2), (6),and (7) of the Act.l. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that the Unionis and has been at all times material herein a labororganization within the meaning of Section 2(5) of theAct.1II. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe question presented is whether the Union andthe Employer, which are parties to a collective-bar-gaining agreement containing a union-security clause,respectively violated Section 8(b)(l)(A) and (bX2) andSection 8(a)(3) and (1) of the Act when employeeSchwartz was discharged, at the Union's request,because he tendered his dues in cash rather than bycheck or money order and refused to execute a dues-checkoff authorization.B. The FactsFollowing an election in January, the Board certi-fied the Union as the exclusive representative of theEmployer's production and maintenance employees.'Thereafter, they entered into a collective-bargainingcontract which contains a union-security agreement.On or about February 12, Schwartz tendered $9 incash as payment of his dues for that month to theUnion's financial secretary, John D. Gardner, whorefused the tender on the ground that he could notaccept cash. On or about April 6, Schwartz tenderedS18 in cash as payment for his dues to Gardner whichthe latter refused with the statement that a provision(B) Any employee whose membership in the Union is terminated bythe Union by reason of his failure to tender the periodic dues uniformlyrequired as a condition of acquiring or retaining membership shall not beretained in the unit covered by this contract.231 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Union's constitution prohibited him fromaccepting cash payments.5 Schwartz then asked, "Areyou aware that dollar bills are inscribed with thenotation, 'This note is legal tender for all debts, publicand private'?",On May 20, Gardner notified Schwartz that hewould soon be 3 months delinquent in the payment ofhis dues and that the Union would request terminationof his employment unless Schwartz paid his dues infull by check, money order, or dues-checkoff authori-zation' within the ensuing 2 weeks. On June 4,Schwartz notified the Union of his willingness andreadiness to pay his dues in cash.On June 12, Gardner notified Schwartz that he wasrecommending that the Union request the Employerto terminate Schwartz for nonpayment of dues. On thefollowing day, Union President Stephen A. Becknotified the Employer that Schwartz was 4 monthsdelinquent in the payment of his dues and requestedhis termination for that reason. On June 14, theEmployer acknowledged said request and notifiedSchwartz that he would be terminated if a change inhis status with the Union was not received by June 19.On June 18, Schwartz notified the Employer'sindustrial relations supervisor, Wayne G. Griffin, thathe had tendered, and the Union had refused, hispayment of dues in cash. On the following day, theEmployer, which was aware of article 1, section 8, ofthe Union's constitution, discharged Schwartz.On July 20, the Employer offered to reinstateSchwartz to his former position on July 22, but did notoffer to compensate him for the wages lost since hisdischarge. Schwartz accepted the reinstatement offerwithout waiving any right to backpay.C. Contentions of the PartiesThe General Counsel argues as follows in support ofthe complaint:The law since the Board's Decision in Union Starch& Refining Company' has been that a labor organiza-tion violates Section 8(b)(l)(A) and (b)(2) of the Actwhen, pursuant to a union-security agreement, it seeksthe discharge of employees who have been deniedmembership on grounds other than their failure totender periodic dues uniformly required as a conditionof employment. In addition, an employer violatesSection 8(a)(l) and (3) of the Act when it dischargesan employee, pursuant to a valid union-security' Art. 1, sec. 8, of the constitution of the Union provides that. "Allpayments to Union officials for any purpose whatsoever shall be by check ormoney order made payable to the] Union.... No union official isauthorized to accept cash payments."' Although Schwartz had paid his IAM dues by check, checkoff authoriza-tion, and cash, he refused to pay his dues to the Union by check or moneyorder because on and after its certification he did not, and currently does not,agreement, if it is aware that the employee hastendered his periodic dues.The Union may not properly seek the discharge ofan employee, who offers to pay dues in United Statescurrency, by invoking its internal policy which re-quires payment by check or money order.9Althoughthe General Counsel does not question the reasonable-ness of that policy in determining an employee'smembership status, he does challenge the Union'sinsistence on imposing upon employees additionalburdens, namely, the payment of fees for the purchaseof money orders or the necessity of establishing achecking account, in order to protect their status asemployees. The Union also improperly pressuredSchwartz to forego his right under Section 7 of the Actto refuse to execute a dues-checkoff authorization.As the Employer knew or had reason to know thatSchwartz tendered his dues to the Union, it hadreasonable cause to believe that his membership in theUnion was being denied for reasons other than hisfailure to tender periodic dues. Accordingly, bydischarging Schwartz, the Employer discriminatedagainst him in violation of Section 8(a)(3) and (1) ofthe Act.The Union argues as follows in contending that thecomplaint should be dismissed:The Supreme Court in N.L.R.B. v. General MotorsCorporation, 373 U.S. 734, 742 (1963), set forth thetest for determining the propriety of dischargespursuant to union-security agreements: "It is permissi-ble to condition employment upon membership, butmembership, insofar as it has significance to employ-ment rights, may in turn be conditioned only uponpayment of. ..dues. 'Membership' as a condition ofemployment is whittled down to its financial core."The Union did not deviate from the foregoing testwhen it established a rule as to the form of thepayment. Schwartz' offer to pay in cash was properlyrejected by the union as an unreasonable medium inview of the employees' concern about the disappear-ance of funds during IAM's tenure. Thus, the newlycertified Union, which replaced the IAM, justifiablyinstituted the requirement of payment by check ormoney order in order to deal with that problem. IfSchwartz wished to avoid the slight additional cost ofmeeting that requirement, he could have voluntarilysigned a checkoff authorization.The Employer contends in agreement with theUnion that the latter legitimately requested Schwartz'maintain a checking account and because of the extra expense required topurchase a money order.' Art. IV of the collective-bargaining contract provides for a checkoff ofdues upon receipt of "individual authorization."'87 NLRB 779, 784 (1949), enfd. 186 F.2d 1008 (7th Cir. 1981).'Schwartz also advanced this argument in his brief232 discharge and that it did not engage in unlawfulconduct by complying with that request.D. Analysis and ConclusionAs indicated above, the issue herein is whether theUnion and the Employer, which had a union-securityagreement, respectively violated Section 8(b)( )(A)and (b)(2) and Section 8(a)(3) and (1) of the Act'0when Schwartz, who tendered his dues in cash, wasdischarged at the behest of the Union on the groundthat he lost his membership by failing to comply withthe Union's requirement that dues be paid only bycheck or money order or with the Union's alternativerequest that he execute a dues-checkoff authorization.Pertinent to this proceeding are (1) the secondproviso to Section 8(a)(3) of the Act to the effect thatthe burdens of membership upon which employmentmay be conditioned are expressly limited to thepayment of periodic dues, and (2) the first proviso toSection 8(b)(l)(A) of the Act which protects the rightof a labor organization to prescribe its own rules withrespect to the acquisition or retention of membership.The Union misapplies N.L.R.B. v. General MotorsCorporation, supra, wherein the Supreme Court heldthat union "membership, insofar as it has significanceto employment rights, may in turn be conditioned onlyupon payment of fees and dues [and that therefore]'membership' as a condition of employment is whittleddown to its financial core."" Contrary to the Union,we find that its refusal to accept cash, which is legaltender, and its insistence on the payment of dues bymoney order or check went beyond the "financialcore" by imposing on Schwartz a burden whichexceeded the statutory requirement of payment ofperiodic dues. Although the Union was free under thefirst proviso to Section 8(b)(1)(A) to prescribe its ownrules with respect to the acquisition or retention ofmembership, its ability to enforce such rules, howeverreasonable, is restricted by barring enforcement of aunion's internal regulation to affect a member's., The relevant parts of Sec. 8 provide as follows:(a) It shall be an unfair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in the exercise ofthe rights guaranteed in section 7;(3) by discrimination in regard to hire or tenure of employment orany term or condition of employment to encourage or discouragemembership in any labor organization: ..Provided .., That noemployer shall justify any discriminationl against an employee fornonmembership in a labor organization ...(B) if he has reasonablegrounds for believing that membership was denied or terminated forreasons other than the failure of the employee to tender the periodicdues ..uniformly required as a condition of acquiring or retainingmembership. ....(b) It shall be an unfair labor practice for a labor organization or itsagents-(1) to restrain or coerce (A) employees in the exercise of the rightsguaranteed in section 7: Provided. That this paragraph shall not impairAMF WHEEL GOODS DIVISIONemployment status.'" Thus, if a union imposes anyqualification or condition for membership other thanthe payment of periodic dues with which an employeeis unwilling to comply, such an employee may not beentitled to membership, but he is entitled to keep hisjob. 'Finally, as it is well established that an employeehas a right under Section 7 of the Act to refuse to signan authorization card for a dues checkoff, the Unioncould not properly resort to the leverage of its checkor money order rule to coerce Schwartz into thealternative course of executing such an authorizationagainst his will."In view of the foregoing, we conclude as follows:As the Employer discharged Schwartz, despite itsknowledge that he had tendered periodic dues, itviolated Section 8(a)(3) of the Act and therebyinterfered with, restrained, and coerced him in viola-tion of Section 8(a)(1) of the Act. As the Union causedthe Employer to discriminate against Schwartz bydischarging him, it violated Section 8(b)(2) of the Act,thereby restaining and coercing him in violation ofSection 8(b)(l)(A) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondents set forth in sectionIII, above, occurring in connection with the employ-er's operations described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.CONCLUSIONS OF LAW1, AMF Wheel Goods Division, a Division of AMFIncorporated, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the theAct.the right of a labor organization to prescribe its own rules with respectto the acquisition or retention of membership therein:(2) to cause or attempt to cause an employer to discriminate againstan employee ...with respect to whom membership in suchorganization has been denied or terminated on some ground other thanhis failure to tender the periodic dues ...uniformly required as acondition of acquiring or retaining membership"In this connection, the Supreme Court refers to its statement in TheRadio Officers' Union of the Commercial Telegraphers Union. FL (BullSteamship Co.] v. N.L.R.B., 347 U.S. 17. 41 (1954), that "legislative historyclearly indicates that Congress intended to prevent utilization of unionsecurity agreements for any purplxse other than to compel payment of uniondues and fees."" N.L.R.B. v. Allis.Chalmers Mfg. Co.. 388 U.S. 175, 195 (1967)." See Union Starch & Refining Co.. supra. See also InternationalLongshoremen's and Warehousemen's Union, Local /3 (Pacific MaritimeA.ssociation), 228 NLRB 1383. 1385 (1977), and the cases cited therein." International Union of Electrical. Radio and M.fachine Workers. Local 601,AFL-CIO (Westinghouse Electric Corporation). 180 NLRB 1062 (1970).233 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. United Employees Union #1 is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. By discharging Kenneth D. Schwartz despite itsknowledge that he had tendered periodic dues, theEmployer violated Section 8(a)(3) and (1) of the Act.4. By causing the Employer to discharge Schwartz,who tendered his dues in cash and refused to pay bycheck or money order or to agree to a checkoff of hisdues, the Union violated Section 8(b)(1)(A) and (b)(2)of the Act.THE REMEDYHaving found that Respondents engaged in unfairlabor practices within the meaning of Section 8(a)(3)and (1) and Section 8(b)(l)(A) and (B)(2) of the Act,we shall order them to cease and desist therefrom andtake certain affirmative action designed to effectuatethe policies of the Act.As we have found that both the Employer and theUnion are responsible for the discrimination sufferedby Kenneth D. Schwartz, we shall order them jointlyand severally to make him whole for any loss ofearnings incurred from the date of his discharge onJune 19, 1979, to his reinstatement on July 22, 1979,with backpay to be computed in the manner pre-scribed in F W Woolworth Company, 90 NLRB 289(1950), and with interest thereon as prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977).''ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that:A. Respondent AMF Wheel Goods Division, aDivision of AMF Incorporated, Olney, Illinois, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Encouraging membership in United EmployeesUnion # I or any other labor organization by dis-charging employees who tender periodic dues to theUnion in cash, but refuse to pay by money order orcash or agree to a dues checkoff.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Jointly and severally with United EmployeesUnion # I make whole Kenneth D. Schwartz for theloss of earnings resulting from the discrimination"See, generally, Isis Plumbing d Heating Co.. 138 NLRB 716(1962)."In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theagainst him in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Order.(c) Post at its plant in Olney, Illinois, copies of theattached notice marked "Appendix A."16 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 14, after being duly signed by arepresentative of the Employer, shall be posted by theEmployer immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by the Employer to insure that saidnotices are not altered, defaced, or covered by anyother material.(d) Post at the same places and under the sameconditions as set forth in (c) above, as soon asforwarded by the Regional Director, copies of theUnion's attached notice marked "Appendix B."(e) Sign and return by mail to the RegionalDirector, immediately upon receipt from him, copiesof "Appendix A" for posting by the Union.(f) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order,what steps the Employer has taken to comply here-with.B. Respondent United Employees #1, its officers,agents, and representatives, shall:i. Cease and desist from:(a) Causing or attempting to cause the Employer todiscriminate against Kenneth A. Schwartz by dis-charging him in violation of Section 8(a)(3) and (1) ofthe Act after his tender of periodic dues in cash andhis refusal to pay by check or money order or agree toa dues checkoff.(b) In any like or related manner restraining orcoercing employees of the Employer in the exercise ofthe rights guaranteed them under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Jointly and severally with the Employer makewhole Kenneth D. Schwartz for the loss of earningsresulting from the discrimination suffered by him inthe manner set forth in the section of this Decisionentitled "The Remedy."(b) Post in conspicuous places in the Union'sbusiness office, meeting hall, and other places whereNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of' the NationalLabor Relations Board."234 AMF WHEEL GOODS DIVISIONnotices to its members are customarily posted copiesof the attached notice marked "Appendix B."" Copiesof said notice, on forms provided by the RegionalDirector for Region 14, after being signed by arepresentative of the Union, shall be posted by theUnion immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter.Reasonable steps shall be taken by the Union to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Post at the same places and under the sameconditions as set forth in (b) above, as soon asforwarded by the Regional Director, copies of "Ap-pendix A."(d) Sign and mail to the Regional Director, immedi-ately upon receipt from him, copies of "Appendix B"for posting by the Employer.(e) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order,what steps the Union has taken to comply herewith.' See fn. 16. supra.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportuni-ty to present evidence, the National Labor RelationsBoard has found that we committed certain unfairlabor practices and has ordered us to post this notice.We intend to abide by the following:WE WILL NOT, upon the request of UnitedEmployees Union #1, discharge any employeewho offers to pay his dues in cash and refuses topay by check or money order or sign a checkoffauthorization against his will.WE WILL, jointly and severally with UnitedEmployees Union # 1, pay Kenneth D. Schwartzthe earnings he lost from the date of his dischargeuntil his reinstatement on July 22, 1979, plusinterest.AMF WHEEL GOODS DIVISION, A DIVI-SION OF AMF INCORPORATEDAPPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportuni-ty to present evidence, the National Labor RelationsBoard has found that we committed certain unfairlabor practices and has ordered us to post this notice.We intend to abide by the following:WE WILL NOT require any employee, in orderto keep his job, to pay his dues by check or moneyorder instead of cash or to sign a checkoffauthorization against his will.WE WILL, jointly and severally with AMFWheel Goods Division, a Division of AMFIncorporated, pay Kenneth D. Schwartz theearnings he lost from the date of his dischargeuntil his reinstatement on July 22, 1979, plusinterest.UNITED EMPLOYEES UNION # I235